Citation Nr: 1629510	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard, with active duty for training (ACDUTRA) service from July 2000 to January 2001 and active duty service from July 2008 to March 2009.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for left knee degenerative joint disease and assigned a 10 percent disability rating.  The Veteran appealed the assigned rating.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his May 2016 travel board hearing, the Veteran reported that his left knee disability had increased in severity since his last examination in February 2011, with decreased range of motion and additional pain on movement.  See Hearing Transcript, pp. 3, 5-6.  See also May 2016 VA Form 646.  Thus, a remand is necessary to afford the Veteran a contemporaneous VA examination.  

Furthermore, the Veteran reported he received private medical care for his knee disability, and submitted some records of this care.  On remand the AOJ should, with the Veteran's assistance, attempt to obtain any private records that are not duplicative of those previously submitted by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected left knee disability, including Dr. K. L.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Next, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his service-connected left knee disability.  All tests and studies, to include range of motion testing, must be conducted.  The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected left knee disability, to include indicating whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and / or incoordination during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also discuss the functional impairment of the Veteran's knee disability, with specific regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's increased rating claim.  If a complete grant of the benefits requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




